In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00008-CR
                                                ______________________________
 
 
                                   DARNELL HARTSFIELD,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the Fourth
Judicial District Court
                                                              Rusk County, Texas
                                                         Trial Court
No. CR05-335
 
                                                       
                                           
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            A jury
convicted Darnell Hartsfield of five counts of capital murder; he was sentenced
to punishment at life imprisonment. Hartsfield appeals from his conviction and
has filed a single brief, in which he raises issues common to all of his
appeals.[1]  He argues that the trial court committed
reversible error in that 1) the evidence supporting his conviction was legally
and factually insufficient and 2) admitting evidence of an extraneous offense. 
            We addressed
these issues in detail in our opinion of this date in Hartsfield’s appeal in
cause number 06-09-00006-CR.  For the
reasons stated therein, we likewise conclude that error has not been shown in
this case.
            We affirm
the trial court’s judgment. 
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          October
21, 2009
Date Decided:             February
4, 2010
 
Do Not Publish           
 
 
 




[1]Defendant
appeals from five convictions, for capital murder, cause numbers 06-09-00006-CR
through 06-09-00010-CR.